Citation Nr: 1532206	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  09-15 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for systematic lupus erythematous (SLE).


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel

INTRODUCTION

The Veteran had active duty service from August 1989 to August 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In August 2014, the Veteran testified before the undersigned Acting Veterans Law Judge at a Videoconference hearing.  A hearing transcript has been associated with the record.  The record was held open for 30 days after the hearing, at the Veteran's request, to allow for the submission of additional evidence.

In April 2015, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) pursuant to 38 U.S.C.A. § 5107(a) (West 2014) and 38 C.F.R. § 20.901 (2014).  That requested medical opinion was rendered in June 2015.  VA provided a copy of that opinion to the Veteran and her representative by correspondence dated in June 2015, which also provided her the opportunity to submit additional argument and evidence.   In July 2015, the Veteran's representative submitted additional argument in support of her claim.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless files.  A review of documents in such files reveals that, with the exception of the August 2014 hearing transcript, the documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly resolve the claim herein decide have been accomplished.

2.  The competent opinion evidence on the question of whether the Veteran's current SLE had its onset in service is, at least, in relative equipoise.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for SLE are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the favorable disposition of the claim for service connection for SLE, the Board finds that all notification and development actions needed to fairly resolve this claim have been accomplished.
 
The Veteran contends that her currently diagnosed SLE has its onset in service as many of the symptoms associated with SLE were documented in service and were not attributed to a known diagnosis.   During her August 2014 hearing, the Veteran testified that her symptoms of joint pain, muscle aches, rosacea, hair loss, fevers and mouth sores began during service and had continued since that time.  The Veteran's spouse also testified that he had known the Veteran since 1989 and had witnessed her symptoms progress since that time.  A February 2007 statement from the Veteran's spouse indicates that they had begun dating in early 1990, that she began to lose her hair and complain of body aching in 1993 and that she has "always" had blisters on her mouth.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Service treatment records reflect multiple complaints of muscle pain and headaches.
A January 1990 treatment note reflects complaints of body aches and a sore throat; and an assessment of a possible strep pharyngitis with viral syndrome was made.  A July 1990 treatment note reflects complaints of a swollen ankle and sore feet for the past two weeks; an assessment of a mild muscle strain in the bilateral lower legs and feet was made.  In a second July 1990 treatment note, recurring pain in both ankles were noted and the Veteran reported that the medication had taken away the pain but not the swelling.  Enlarged lymph nodes were noted in February 1991.
In January 1992, the Veteran complained of headaches that caused dizziness and blurred vision.  Complaints of constipation, dizziness, hot flashes and headaches were noted in May 1992.  A June 1993 separation examination found no relevant abnormalities except for left lower quadrant abdominal tenderness.  A June 1993 Report of Medical History reflects the Veteran's complaints of swollen or painful joints, dizziness or fainting spells, eye trouble and arthritis.

Post service treatment records contain a May 1997 Gulf War Registry examination.  This examination report reflects the Veteran's complaints of muscle aches and joint pains since July 1996, extensive loss of hair since August 1993 and red spots on the face since July 1997; a diagnosis of suspected SLE was made.  

A July 1997 treatment summary from Dr. M. W., a VA rheumatologist, indicates that the Veteran had been evaluated for complaints of polyarthralgias following a VA Persian Gulf War examination.  The Veteran also reported symptoms of arthralgias in the hands, hips, knees and feet without swelling, warmth or redness on these joint areas.  Blood test results found that the erythrocyte sedimentation rate (ESR) was 16, that the rheumatoid factor was negative and that antinuclear antibody (ANA) was found to be weakly positive at a titer of 1 to 80, is a speckled pattern and the provider noted that a low titer positive ANA in the absence of any other associated signs or symptoms of connective tissue disease was of no clinical significance.

A December 2006 treatment summary from Dr. A. O. indicates that the Veteran had met the criteria for the diagnosis of lupus and had been placed on medication to treat the condition in October 2006.  A July 2007 VA chronic fatigue syndrome examiner opined that the Veteran's complaints and findings-namely arthralgias, myalgias, joint pains, a malar rash, possibly some hair loss, as well as known positive ANA test-were at least as likely as not associated with SLE and that it was not necessary to implicate a second diagnosis.

Turning to the question of whether there is an etiological relationship between the Veteran's SLE and service, the Board notes that the record contains four separate etiology opinions which must be considered and weighed.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).   See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (stating that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  When faced with conflicting medical opinions, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board will consider each of these opinions below. 

A November 2008 opinion from Dr. L. F., a VA neurologist, indicates that the Veteran had suffered from headaches that had certainly been present since 1993 and that seemed to have progressed over time.  The provider noted that the Veteran had been diagnosed with lupus, that it was well known that many patients with chronic recurrent headaches have associated lupus and that such factors "all ties together."  However, this opinion did not include a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, this opinion is being afforded little, if any, probative weight.

A September 2009 opinion from Dr. J. A., a VA rheumatologist, indicates that the Veteran had been evaluated for fibromyalgia and SLE and that she had presented with symptoms of arthralgias in the hands, hips, knees and feet as well as myalgias.  The provider noted that these symptoms had been present since 1993 according to the Veteran's records and had persisted and progressed since last seen in September 2009.  However, to the extent that this provider has related the diagnosed SLE to the Veteran's service, no rationale was provided for this opinion.  See Nieves-Rodriguez, supra; Stefl, supra.  As such, this opinion is afforded little, if any, probative weight.

A November 2013 VA Disability Benefits Questionnaire (DBQ) report, prepared by a VA physician, reflects the Veteran's reports that she first noticed her symptoms after service and that she had an episode in 1994 in which her legs became so painful that she was unable to walk.  Following a physical examination and a review of the Veteran's claims file, the examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's diagnosed SLE was incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the Veteran's current diagnosis of SLE was at least as likely as not a manifestation of complaints for myalgia, joint pain, chronic fatigue, rashes and fibromyalgia as these symptoms and findings are common in such a diagnosis.  The examiner further noted that there was no evidence of myalgias or unexplainable arthralgias in the service treatment records as the ankle pain was due to edema and no evidence of myalgia, chronic fatigue, rashes or fibromyalgia shown in service.  The examiner further reasoned that the separation examination noted no objective evidence for complaints of finger joint swelling, that leg pain was noted in November 1995, that a chronic fatigue examination found that the symptoms began in 1997, that ANA was negative in 1994 and the ESR was normal at that time.  Therefore, the examiner found that there was scant evidence of the condition prior to 2006 and certainly not in 1993 when the Veteran was released from active duty.  The examiner further opined that the full blown symptoms did not begin-or were not documented to begin-until 2006 and that it was less likely than not that SLE was due to environmental hazards of the Gulf War and herbicide exposure as a review of the literature finds that the etiology of SLE remains unknown and was clearly multifactorial.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.

In an April 2014 addendum opinion, a VA nurse practitioner opined that the Veteran's SLE was less likely than not (less than 50/50) probability related to a specific exposure event experienced by her during service as it was a diagnosable chronic multi-symptom illness with a partially explained etiology.  The examiner reasoned that, according to the medical literature, the etiology of SLE remains unknown and was clearly multifactorial and that the Veteran's complaints of myalgia, joint pain, chronic fatigue, rashes and fibromyalgia are common in the diagnosis of SLE.  The examiner noted that there were no other separate conditions or diagnoses for these symptoms as lupus "explained them all" and that the disease was most prevalent in females with the median ages at diagnosis for white females ranged from 37 to 50 years.  While this opinion adequately discussed whether the Veteran's symptoms were associated with a diagnosis other than SLE, no opinion as to the whether the SLE had its onset during the Veteran's service was provided.  To that extent, this opinion is being afforded little, if any, probative weight.

In a June 2015 VHA opinion, a Chief of VA Rheumatology opined that it was as likely as not that the Veteran's current diagnosis of SLE began as early as July 
1990 and that it was more likely than not that the inflammatory arthritis (swollen and painful ankles, joint pain) was the earliest manifestations of SLE.  The physician further opined that it was as likely as not that the Veteran's indigestion, abdominal pain, depression and nervous trouble were early manifestations of SLE.  The physician reasoned that a unifying disease like SLE was a "logical deduction" given the Veteran's progressive history of inflammatory arthritis with recurrent abdominal pain, lymphadenopathy and depression associated with mildly positive anti-nuclear antibody first done in 1997 and eventually repeated in 2006 and found to be moderately to significantly elevated.  The physician further reasoned that the ankle problem began in July 1990, that it was mentioned on the separation examination in June 1993 and that rheumatologic lab work following such complaints was not in the record.  The physician explained that this disease can start abruptly with life-threatening complications such as renal failure, seizures, encephalitis, acute pericarditis and heart disease.  The physician further explained that more often than not this disease was insidious, that patients can have multiple symptoms and complaints before the diagnosis is suspected or made.  This opinion also had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.

In summary, there is one probative opinion, namely the November 2013 opinion, finding that there is no relationship between the Veteran's service and her current SLE.  In contrast, there is one probative opinion, namely the June 2015 VHA opinion, finding that the Veteran's SLE had its onset during service.  The Board can find no reason to accord more probative weight to the VHA opinion or to the opinion of the November 2013 VA examiner.  In this regard, such opinions were provided by qualified medical professionals.  Moreover, each medical opinion reflects consideration of the fact that the Veteran complained of joint aching and swelling during service as well as her current symptoms.  Additionally, each opinion does not simply state that there is a positive or negative nexus; each clinician explains the rationale for the opinion provided.   

In sum, the record contains one competent opinion indicating that the Veteran's current SLE had its onset during service, and another competent, seemingly equally probative opinion indicating that the Veteran's SLE was not related to her service.  As the medical opinion evidence on the question of nexus between current SLE and service is, essentially, in relative equipoise, the Board finds that such evidence, collectively, indicates that it is at least as likely as not that the Veteran's current SLE had its onset during her service. 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Given the facts of this case, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for SLE are met.


ORDER

Entitlement to service connection for SLE is met, subject to the legal authority governing the payment of VA compensation.



____________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


